Case 1:18-cv-00643-JTN-SJB ECF No. 98 filed 06/16/20 PageID.794 Page 1 of 1

                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


TIMOTHY SPENCER #189009,

           Plaintiff,                       Case No. 1:18−cv−643

    v.                                      Hon. Janet T. Neff

BRENDA SIMPSON, et al.,

           Defendants.
                                      /



                                      ORDER
         Plaintiff's Ex Parte Motion for Leave to File a Reply Brief (ECF No. 97)
is denied without prejudice. There was no authorization or legitimate reason
to file this motion with access denied to counsel for defendants.

         IT IS SO ORDERED.


Dated: June 16, 2020                                /s/ Sally J. Berens
                                                   SALLY J. BERENS
                                                   U.S. Magistrate Judge
